DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The antagonists can be an antibody which binds and inhibits one or more of activin A, activin B, activin C, activin AB, activin AC, activin BC, activin E, activin AE, activin BE, GDF8, GDF11, GDF3, GDF 1, Nodal, Cripto-1, Cryptic, Cryptic 1B, ActRIIA, ActRIIB, ALK4, ALK5, ALK7, bone morphogenetic protein receptor type II (BMPRII), and MIS receptor type II (MISRII).  The antagonist can be a ligand trap for one or more of activin A, activin B, activin C, activin AB, activin AC, activin BC, activin E, activin AE, activin BE, GDF8, GDF11, GDF3, GDF 1, and Nodal.  The antagonist can comprise an extracellular domain of one or more of ActRIIA, ActRIIB, ALK4, ALK5, ALK7, Cripto-1, Cryptic, and Cryptic 1B.  The antagonist can comprise an ActRIIA polypeptide and an ALK4 polypeptide, an ActRIIA polypeptide and an ALKS polypeptide, an ActRIIA polypeptide and an ALK7 polypeptide, an ActRIIB polypeptide and an ALK4 polypeptide, an ActRIIB polypeptide and an ALKS polypeptide, an ActRIIB polypeptide and an ALK7 polypeptide, an ActRITA polypeptide and an ActRIIB polypeptide, an ActRIIA polypeptide and a BMPRII polypeptide, an ActRITA polypeptide and a MISRII polypeptide, an ActRIIB polypeptide and a BMPRII polypeptide, an ActRIIB polypeptide and a MISRII polypeptide, an ALK4 polypeptide and an ALKS polypeptide, an ALK4 polypeptide and an ALK7 polypeptide, an ALK5 polypeptide and an ALK7 polypeptide, an ALK4 polypeptide and a BMPRII polypeptide, an ALK4 polypeptide and a MISRII polypeptide, an ALKS polypeptide and a BMPRII polypeptide, an ALK5 polypeptide and a MISRII polypeptide, an ALK7 polypeptide and a BMPRII polypeptide, an ALK7 polypeptide and a MISRII polypeptide, an ActRIIA polypeptide and a Cryptic polypeptide, an ActRIIA polypeptide and a Cripto-1 polypeptide, an ActRIIA polypeptide and a Cryptic 1B polypeptide, an ActRIIB polypeptide and a Cryptic polypeptide, an ActRIIB polypeptide and a Cripto-1  polypeptide, an ActRIIB polypeptide and a Cryptic 1B polypeptide, an ALK4 polypeptide and a Cryptic polypeptide, an ALK4 polypeptide and a Cripto-1 polypeptide, an ALK4 polypeptide and a Cryptic 1B polypeptide, an ALK5 polypeptide and a Cryptic polypeptide, an ALK5 polypeptide and a Cripto-1 polypeptide, an ALK5 polypeptide and a Cryptic 1B polypeptide, an ALK7 polypeptide and a Cryptic polypeptide, an ALK7 polypeptide and a Cripto-1 polypeptide, or an ALK7 polypeptide and a Cryptic 1B polypeptide.  The antagonist can be an ALK4 homodimer, an ALK5 homodimer, an ALK7 homodimer, an ActRIIA homodimer, an ActRIIB homodimer, a BMPRII homodimer, a MISRII homodimer, a Cripto-1 homodimer, a Cryptic-1B homodimer, or a Cryptic homodimer.  The antagonist can also be any of the constructions in claims 83-89.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  A proper species election will be an election of a single, molecular embodiment identified by structure and not by functional activity.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claim is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of activin and/or GDF antagonist are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  The antagonists inhibit one or more of activin, GDF8, GDF11, GDF3, GDF 1, Nodal, activin receptor type IIA (ActRIA), ActRIIB, activin receptor-like kinase 4 (ALK4), ALK5, ALK7, Cripto-1, Cryptic, Cryptic 1B, Smad2, and Smad3.  The antagonists can be an antibody which binds and inhibits one or more of activin A, activin B, activin C, activin AB, activin AC, activin BC, activin E, activin AE, activin BE, GDF8, GDF11, GDF3, GDF 1, Nodal, Cripto-1, Cryptic, Cryptic 1B, ActRIIA, ActRIIB, ALK4, ALK5, ALK7, bone morphogenetic protein receptor type II (BMPRII), and MIS receptor type II (MISRII).  The antagonist can be a ligand trap for one or more of activin A, activin B, activin C, activin AB, activin AC, activin BC, activin E, activin AE, activin BE, GDF8, GDF11, GDF3, GDF 1, and Nodal.  The antagonist can comprise an extracellular domain of one or more of ActRIIA, ActRIIB, ALK4, ALK5, ALK7, Cripto-1, Cryptic, and Cryptic 1B.  The antagonist can comprise an ActRIIA polypeptide and an ALK4 polypeptide, an ActRIIA polypeptide and an ALKS polypeptide, an ActRIIA polypeptide and an ALK7 polypeptide, an ActRIIB polypeptide and an ALK4 polypeptide, an ActRIIB polypeptide and an ALKS polypeptide, an ActRIIB polypeptide and an ALK7 polypeptide, an ActRITA polypeptide and an ActRIIB polypeptide, an ActRIIA polypeptide and a BMPRII polypeptide, an ActRITA polypeptide and a MISRII polypeptide, an ActRIIB polypeptide and a BMPRII polypeptide, an ActRIIB polypeptide and a MISRII polypeptide, an ALK4 polypeptide and an ALKS polypeptide, an ALK4 polypeptide and an ALK7 polypeptide, an ALK5 polypeptide and an ALK7 polypeptide, an ALK4 polypeptide and a BMPRII polypeptide, an ALK4 polypeptide and a MISRII polypeptide, an ALKS polypeptide and a BMPRII polypeptide, an ALK5 polypeptide and a MISRII polypeptide, an ALK7 polypeptide and a BMPRII polypeptide, an ALK7 polypeptide and a MISRII polypeptide, an ActRIIA polypeptide and a Cryptic polypeptide, an ActRIIA polypeptide and a Cripto-1 polypeptide, an ActRIIA polypeptide and a Cryptic 1B polypeptide, an ActRIIB polypeptide and a Cryptic polypeptide, an ActRIIB polypeptide and a Cripto-1  polypeptide, an ActRIIB polypeptide and a Cryptic 1B polypeptide, an ALK4 polypeptide and a Cryptic polypeptide, an ALK4 polypeptide and a Cripto-1 polypeptide, an ALK4 polypeptide and a Cryptic 1B polypeptide, an ALK5 polypeptide and a Cryptic polypeptide, an ALK5 polypeptide and a Cripto-1 polypeptide, an ALK5 polypeptide and a Cryptic 1B polypeptide, an ALK7 polypeptide and a Cryptic polypeptide, an ALK7 polypeptide and a Cripto-1 polypeptide, or an ALK7 polypeptide and a Cryptic 1B polypeptide.  The antagonist can be an ALK4 homodimer, an ALK5 homodimer, an ALK7 homodimer, an ActRIIA homodimer, an ActRIIB homodimer, a BMPRII homodimer, a MISRII homodimer, a Cripto-1 homodimer, a Cryptic-1B homodimer, or a Cryptic homodimer.  The antagonist can also be any of the constructions in claims 83-89.
All of the various recited antagonists have distinct structures depending on the nature of the antagonist, be it an antibody, a fusion protein, an extracellular domain of a receptor or binding protein as well as depending on which molecule the antagonist is meant to antagonize.  Not every construct will antagonize every possible molecule recited in claim 1 and the structures for each antagonist will be different depending on which molecule or molecules are being antagonized.  Therefore, the various species lack a common structure which provides for a common function.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647